Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim scope includes non-statutory embodiments.  The applicant is claiming a computer program product that is defined by a computer readable medium.  The computer readable medium includes non-statutory embodiments such as signals in the claim scope.  This renders the claim non-statutory.  The examiner recommends reciting “non-transitory” to describe the computer readable medium so that the non-statutory embodiments would be excluded from the claim scope.  

Claims 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.   
 For step 1 of the eligibility analysis, the claims are not eligible as set forth above for claim 1.  
For step 2A, the claim(s) recite(s) an abstract idea of allocating (renting, leasing) storage space to a user who wants to store goods or products.  

For claim 1 the abstract idea is defined by the elements of:
predetermine a plurality of unique units of fractional space for an operator defined physical storage space; 
receive a space request for at least one item having a predetermined space requirement; 
generate at least one unique identification for the at least one item; 
determine at least one unused unique unit of fractional contiguous space sufficient to receive the at least one item; and, 
associate the at least one unique identification with the unique unit of fractional contiguous space

The above limitations are reciting a certain method of organizing human activities that is reciting the act of renting/leasing storage space to a user.  The act of renting storage space, such as storage units at a storage facility, is something that is and can be performed by people and amounts to human activity.  Before the invention of computers and the Internet, people were the ones that requested a storage space and were given options to select from and the management of reservation data was done using pen and paper.  The claimed steps can be performed by people, including mentally.  The claimed process represents a certain method of organizing human activities in the form of a fundamental economic practice (renting storage space based on user requirements).
This judicial exception is not integrated into a practical application (2nd prong of eligibility test for step 2A) because the additional elements of the claim amount to the computer readable medium that is storing instructions to perform the steps that define  the abstract idea.  This is akin to reciting “apply it” with a computer and is taken as a mere instruction for one to use a computing device as a tool to execute the abstract idea, see MPEP 2106.05(f).    This is indicative of the fact that the claim has not integrated the abstract idea into a practical application and therefore the claim is found to be directed to the abstract idea identified by the examiner.
For step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not amount to more than simply instructing one to practice the abstract idea by using a computing device to perform steps that define the abstract idea.  This does not render the claims as being eligible.  See MPEP 2106.05(f).  The rationale set forth for the 2nd prong of the eligibility test above is also applicable to step 2B in this regard so no further comments are necessary.  This is consistent with the PEG.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schneur (20120215572).
Schneur discloses a system and method that allows a user to search and reserve a storage space, such as a storage unit at a storage facility.  See paragraph 002 and 004 for a general disclosure.  Paragraph 013 discloses that a user can reserve an appropriately sized storage unit.  The claimed determining of a predetermined number of units of storage space is satisfied by the disclosed storage units, see paragraph 013.  The storage units that a storage company offers for rent and that are different sized units satisfies the claimed predetermined number of units of space.  The claimed receipt of a request for storage space is disclosed in paragraph 004, 013, 023, 037.  The cited paragraphs disclose that a user can search for and reserve available storage space over the Internet, with the user ultimately placing an order for the space (paragraph 037).  This satisfies the claimed receiving of a space request for an item to be stored.  With respect to the storage of items, see paragraphs 013, 024, 025, 028.  Schneur teaches that the user enters item identification information about the items that need to be stored and the system can assist in recommending a correct size for the storage unit.  The claimed generation of at least one unique identification for the item is disclosed by Schneur in paragraph 034 where it is disclosed that the items being stored in the storage units can include RFID tags so that they can be identified and tracked.  This satisfies the claimed identification for the items because the RFID tags are being used to identify the items and keep track of the items being stored (paragraphs 058-059).  The determining of an unused storage space is satisfied by determining available space that the user can rent.  This is part of the search for space in Schneur.  The claimed associating the unique identification with the storage space is satisfied by the storage of the RFID tag information for an available space that a user has reserved and/or rented.  The database (see paragraph 016)  stores the information about the storage spaces and the user reservations and the items stored in the storage units.  This satisfies the claimed associating step.  For the above reasons, Schneur anticipates what is claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
	Marzouk (20190132715) teaches a system that can match storage requirements of a user to available storage space.
Ingraham et al. (20150294402) teaches a space reservation system that allows user to search for and rent available space such as a room.
Brown et al. (20040186787) and Curtis et al. (20040186756) teach a storage unit management method(s) and method of setting rental unit prices that is relevant to the disclosed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS WILLIAM RUHL whose telephone number is (571)272-6808. The examiner can normally be reached M-F 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS W RUHL/Primary Examiner, Art Unit 3687